Citation Nr: 0737280	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
post-traumatic stress disorder (PTSD).  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for PTSD.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Review of the evidentiary record shows that during the July 
2007 hearing, the veteran testified that he received 
treatment at the local VA medical facility for his PTSD.  The 
veteran indicated that the treatment reports were of record; 
however, there is no indication based upon a review of the 
claims file that the RO obtained recent VA treatment records 
reflecting treatment for PTSD.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  Therefore, as VA has notice 
of the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

It is also noted that Dr. Boltson, PsyD, and Dr. G. H. Fink, 
M.D., submitted statements on the veteran's behalf, but no 
medical reports or treatment records from those private 
physicians were submitted.  Any medical report associated 
with the veteran's psychiatric treatment should be obtained 
and associated with the claims file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA or private, who 
may possess additional records pertinent 
to the claim for service connection for 
PTSD.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
him which have not been secured 
previously.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  Thereafter, if necessary, undertake 
any additional development deemed 
appropriate, e.g., obtaining stressor 
verification from the U. S. Army and 
Joint Services Records Research Center 
(JSRRC) or any other appropriate agency, 
and scheduling a VA psychiatric 
examination for a medical opinion. 

3.  Once all necessary development is 
completed, readjudicate the claim for 
entitlement to service connection for 
post-traumatic stress disorder.  If the 
benefits sought in connection with the 
claim remain denied, the veteran should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



